Case 3:14-cr-00175-WHA Document 962-55 Filed 01/10/19 Page 1 of 2




     EXHIBIT CCC
      Case 3:14-cr-00175-WHA Document 962-55 Filed 01/10/19 Page 2 of 2




                   PACIFIC GAS AND ELECTRIC COMPANY
                            October 2017 Wildfires
                        CPUC Data Request – Common
Requesters: Leslie L. Palmer and Nicholas Sher
Request Date: November 21, 2017


Question 63:
Please provide copies of all Vegetation Management Procedures, Job Aids, Policy, etc. that were
effective at the time of the incident.


Response to Question 63:
PG&E is producing copies of all Electric Operations Vegetation Management guidance
documents published in PG&E’s Guidance Document Library, which include related procedures,
job aids, and policies, that were in effect on October 8, 2017. Please note that although the
document named “TD 7103B-002” indicates that it was set to expire in late 2016, the policy was
still in effect as of October 8, 2017. These documents are included in the Bates number range
PGE-CPUC_00005395 to PGE-CPUC_00006118.

Please see Question 64 for new and modified documents with effective dates after October 8,
2017.


Response provided by:

Peter Dominguez, Principal, Vegetation Management, 245 Market Street, San Francisco, CA
94105




                                               1
